             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

BILLY RAY RUSS,            # 106835,         )
                                             )
            Petitioner,                      )
                                             )
      v.                                     )     CASE NO. 1:18-CV-733-WKW
                                             )              [WO]
DONALD VALENZA, Sheriff, et al.,             )
                                             )
            Respondents.                     )

                                       ORDER

      On June 5, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 44.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that:

      (1) The Magistrate Judge’s Recommendation (Doc. # 44) is ADOPTED; and

      (2)   Petitioner Billy Ray Russ’s 28 U.S.C. § 2254 petition for writ of habeas

corpus is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 27th day of June, 2019.

                                              /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE
